    Case 2:17-cv-04627-BWA-DPC Document 8 Filed 05/05/21 Page 1 of 11




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA


CYNTHIA ELLIOTT                                   CIVIL ACTION

VERSUS                                            NO. 13-1011

BP EXPLORATION & PRODUCTION,                      SECTION M (2)
INC., et al.

GEORGE W. BAILEY                                  CIVIL ACTION

VERSUS                                            NO. 17-3031

BP EXPLORATION & PRODUCTION,                      SECTION M (1)
INC., et al.

OLANDER KEITH BARNES                              CIVIL ACTION

VERSUS                                            NO. 17-3036

BP EXPLORATION & PRODUCTION,                      SECTION M (1)
INC., et al.

LESIA BLACK                                       CIVIL ACTION

VERSUS                                            NO. 17-3047

BP EXPLORATION & PRODUCTION,                      SECTION M (4)
INC., et al.

DONDY SHAWN BOOKER                                CIVIL ACTION

VERSUS                                            NO. 17-3051

BP EXPLORATION & PRODUCTION,                      SECTION M (5)
INC., et al.




                                    1
     Case 2:17-cv-04627-BWA-DPC Document 8 Filed 05/05/21 Page 2 of 11




KENT MCCONAGHY                                     CIVIL ACTION

VERSUS                                             NO. 17-3116

BP EXPLORATION & PRODUCTION,                       SECTION M (5)
INC., et al.

LILLIE COLEMAN                                     CIVIL ACTION

VERSUS                                             NO. 17-3130

BP EXPLORATION & PRODUCTION,                       SECTION M (1)
INC., et al.

FREDERICK JAMAL DAVIS                              CIVIL ACTION

VERSUS                                             NO. 17-3140

BP EXPLORATION & PRODUCTION,                       SECTION M (2)
INC., et al.

DEBRA ANN FRAZIER                                  CIVIL ACTION

VERSUS                                             NO. 17-3219

BP EXPLORATION & PRODUCTION,                       SECTION M (5)
INC., et al.

ALICE M. GRIFFIN                                   CIVIL ACTION

VERSUS                                             NO. 17-3244

BP AMERICA, INC., et al.                           SECTION M (4)

STERLING MARTIN                                    CIVIL ACTION

VERSUS                                             NO. 17-3249

BP AMERICA, INC., et al.                           SECTION M (5)




                                     2
    Case 2:17-cv-04627-BWA-DPC Document 8 Filed 05/05/21 Page 3 of 11




HECTOR GONZALEZ                                   CIVIL ACTION

VERSUS                                            NO. 17-3257

BP EXPLORATION & PRODUCTION,                      SECTION M (2)
INC., et al.

SERENA GUESS                                      CIVIL ACTION

VERSUS                                            NO. 17-3260

BP EXPLORATION & PRODUCTION,                      SECTION M (5)
INC., et al.

EDISON W. HOCKADAY, JR.                           CIVIL ACTION

VERSUS                                            NO. 17-3281

BP EXPLORATION & PRODUCTION,                      SECTION M (4)
INC., et al.

GREGORY LEWIS JACKSON                             CIVIL ACTION

VERSUS                                            NO. 17-3297

BP EXPLORATION & PRODUCTION,                      SECTION M (4)
INC., et al.

MARCUS CARNELL JACKSON                            CIVIL ACTION

VERSUS                                            NO. 17-3298

BP EXPLORATION & PRODUCTION,                      SECTION M (4)
INC., et al.

JOAN FLORENCE JOHNS                               CIVIL ACTION

VERSUS                                            NO. 17-3304

BP EXPLORATION & PRODUCTION,                      SECTION M (5)
INC., et al.


                                    3
    Case 2:17-cv-04627-BWA-DPC Document 8 Filed 05/05/21 Page 4 of 11




GRADY L. JOHNSON                                  CIVIL ACTION

VERSUS                                            NO. 17-3308

BP EXPLORATION & PRODUCTION,                      SECTION M (5)
INC., et al.

DOROTHY CLAYTON HIGGINBOTHAM                      CIVIL ACTION

VERSUS                                            NO. 17-3315

BP EXPLORATION & PRODUCTION,                      SECTION M (4)
INC., et al.

KIRK PREST                                        CIVIL ACTION

VERSUS                                            NO. 17-3409

BP EXPLORATION & PRODUCTION,                      SECTION M (4)
INC., et al.

WILLIE JAMES MACON                                CIVIL ACTION

VERSUS                                            NO. 17-3548

BP EXPLORATION & PRODUCTION,                      SECTION M (2)
INC., et al.

KELVIN DUVONCE MURRAY                             CIVIL ACTION

VERSUS                                            NO. 17-3582

BP EXPLORATION & PRODUCTION,                      SECTION M (1)
INC., et al.

COREY DARNELL STREET                              CIVIL ACTION

VERSUS                                            NO. 17-3619

BP EXPLORATION & PRODUCTION,                      SECTION M (2)
INC., et al.


                                    4
    Case 2:17-cv-04627-BWA-DPC Document 8 Filed 05/05/21 Page 5 of 11




OTIS DESMOND CARPENTER                            CIVIL ACTION

VERSUS                                            NO. 17-3645

BP EXPLORATION & PRODUCTION,                      SECTION M (1)
INC., et al.

JINTRIN ANTOINE                                   CIVIL ACTION

VERSUS                                            NO. 17-3885

BP EXPLORATION & PRODUCTION,                      SECTION M (5)
INC., et al.

ROY CAUSEY                                        CIVIL ACTION

VERSUS                                            NO. 17-3888

BP EXPLORATION & PRODUCTION,                      SECTION M (5)
INC., et al.

MISSOURI MCCANN                                   CIVIL ACTION

VERSUS                                            NO. 17-4006

BP EXPLORATION & PRODUCTION,                      SECTION M (4)
INC., et al.

DERRICK DARNEIL MAY                               CIVIL ACTION

VERSUS                                            NO. 17-4068

BP EXPLORATION & PRODUCTION,                      SECTION M (2)
INC., et al.

ROBERT NELSON, JR.                                CIVIL ACTION

VERSUS                                            NO. 17-4075

BP EXPLORATION & PRODUCTION,                      SECTION M (1)
INC., et al.


                                    5
    Case 2:17-cv-04627-BWA-DPC Document 8 Filed 05/05/21 Page 6 of 11




CRYSTAL BREWER                                    CIVIL ACTION

VERSUS                                            NO. 17-4138

BP EXPLORATION & PRODUCTION,                      SECTION M (1)
INC., et al.

JOHN BUNCH                                        CIVIL ACTION

VERSUS                                            NO. 17-4144

BP EXPLORATION & PRODUCTION,                      SECTION M (2)
INC., et al.

JULIE SWANEY                                      CIVIL ACTION

VERSUS                                            NO. 17-4186

BP EXPLORATION & PRODUCTION,                      SECTION M (2)
INC., et al.

JEREMY I. TAYLOR                                  CIVIL ACTION

VERSUS                                            NO. 17-4190

BP EXPLORATION & PRODUCTION,                      SECTION M (5)
INC., et al.

DALISHA NICOLE WEBB                               CIVIL ACTION

VERSUS                                            NO. 17-4223

BP EXPLORATION & PRODUCTION,                      SECTION M (2)
INC., et al.

TIMOTHY WHITTIKER, JR.                            CIVIL ACTION

VERSUS                                            NO. 17-4231

BP EXPLORATION & PRODUCTION,                      SECTION M (4)
INC., et al.


                                    6
    Case 2:17-cv-04627-BWA-DPC Document 8 Filed 05/05/21 Page 7 of 11




CLARENCE WILLIAMS                                 CIVIL ACTION

VERSUS                                            NO. 17-4234

BP EXPLORATION & PRODUCTION,                      SECTION M (5)
INC., et al.


JAMES E. WILLIAMS, JR.                            CIVIL ACTION

VERSUS                                            NO. 17-4235

BP EXPLORATION & PRODUCTION,                      SECTION M (1)
INC., et al.

VIOLA WILLIAMS                                    CIVIL ACTION

VERSUS                                            NO. 17-4237

BP EXPLORATION & PRODUCTION,                      SECTION M (2)
INC., et al.

RAYMOND SLEDGE                                    CIVIL ACTION

VERSUS                                            NO. 17-4249

BP EXPLORATION & PRODUCTION,                      SECTION M (2)
INC., et al.

ANDRAE SUMMERS                                    CIVIL ACTION

VERSUS                                            NO. 17-4262

BP EXPLORATION & PRODUCTION,                      SECTION M (4)
INC., et al.

TYRELL WADDELL                                    CIVIL ACTION

VERSUS                                            NO. 17-4271

BP EXPLORATION & PRODUCTION,                      SECTION M (2)
INC., et al.

                                    7
      Case 2:17-cv-04627-BWA-DPC Document 8 Filed 05/05/21 Page 8 of 11




JOHN WEBB                                           CIVIL ACTION

VERSUS                                              NO. 17-4276

BP EXPLORATION & PRODUCTION,                        SECTION M (4)
INC., et al.

SEDIJA DAVIS                                        CIVIL ACTION

VERSUS                                              NO. 17-4312

BP EXPLORATION & PRODUCTION,                        SECTION M (5)
INC., et al.

CLARENCE GARLOW                                     CIVIL ACTION

VERSUS                                              NO. 17-4330

BP EXPLORATION & PRODUCTION,                        SECTION M (2)
INC., et al.

ERNESTINE KEYS                                      CIVIL ACTION

VERSUS                                              NO. 17-4389

BP EXPLORATION & PRODUCTION,                        SECTION M (1)
INC., et al.

DEWAYNE KING                                        CIVIL ACTION

VERSUS                                              NO. 17-4398

BP EXPLORATION & PRODUCTION,                        SECTION M (1)
INC., et al.

ANDREA CHINIER MAGEE                                CIVIL ACTION
Individually & on behalf of T.J. and V.J.

VERSUS                                              NO. 17-4399

BP EXPLORATION & PRODUCTION,                        SECTION M (5)
INC., et al.
                                            8
      Case 2:17-cv-04627-BWA-DPC Document 8 Filed 05/05/21 Page 9 of 11




LUKE LUNDY                                          CIVIL ACTION

VERSUS                                              NO. 17-4417

BP EXPLORATION & PRODUCTION,                        SECTION M (5)
INC., et al.

DON POOLE                                           CIVIL ACTION
on behalf of his minor child G.C.

VERSUS                                              NO. 17-4502

BP EXPLORATION & PRODUCTION,                        SECTION M (4)
INC., et al.

DERRICK R. RAWLS                                    CIVIL ACTION

VERSUS                                              NO. 17-4509

BP EXPLORATION & PRODUCTION,                        SECTION M (5)
INC., et al.

MELISSA WELLINGTON                                  CIVIL ACTION
Individually and on behalf of her minor children
J.A.W. and J.W.

VERSUS                                              NO. 17-4542

BP EXPLORATION & PRODUCTION,                        SECTION M (2)
INC., et al.

JOE MAY, JR.
Estate of                                           CIVIL ACTION

VERSUS                                              NO. 17-4550

BP EXPLORATION & PRODUCTION,                        SECTION M (2)
INC., et al.




                                               9
     Case 2:17-cv-04627-BWA-DPC Document 8 Filed 05/05/21 Page 10 of 11




TYRONE SMITH                                             CIVIL ACTION
Estate of

VERSUS                                                   NO. 17-4551

BP EXPLORATION & PRODUCTION,                             SECTION M (4)
INC., et al.

JEFFERY MADDOX                                           CIVIL ACTION

VERSUS                                                   NO. 17-4560

BP EXPLORATION & PRODUCTION,                             SECTION M (1)
INC., et al.

SHERRIE McKINLEY                                         CIVIL ACTION
Individually and for the minor children, D.B. and D.M.

VERSUS                                                   NO. 17-4562

BP EXPLORATION & PRODUCTION,                             SECTION M (2)
INC., et al.

CHRISTOPHER DUWARD THOMPSON                              CIVIL ACTION

VERSUS                                                   NO. 17-4609

BP EXPLORATION & PRODUCTION,                             SECTION M (2)
INC., et al.

DEREK RAPHAEL WATTS                                      CIVIL ACTION

VERSUS                                                   NO. 17-4627

BP EXPLORATION & PRODUCTION,                             SECTION M (2)
INC., et al.

AURON RAYNARD WILLIAMS                                   CIVIL ACTION

VERSUS                                                   NO. 17-4633

BP EXPLORATION & PRODUCTION,                             SECTION M (4)
INC., et al.

                                              10
     Case 2:17-cv-04627-BWA-DPC Document 8 Filed 05/05/21 Page 11 of 11




TARA SHEMETRICE SUMMERALL                                           CIVIL ACTION

VERSUS                                                              NO. 17-4643

BP EXPLORATION & PRODUCTION,                                        SECTION M (4)
INC., et al.


                                            ORDER

       On April 6, 2021, the court presiding over MDL 2179 severed cases from the B3 Pleading

Bundle and ordered them re-allotted among the district judges of the Eastern District. (See R. Doc.

27028 in No. 10-md-2179.) Prior to severance, paragraph 12 of the Third Amended Pretrial Order

No. 1 from MDL 2179 (see R. Doc. 7812 in No. 10-md-2179) stated in relevant part:

       [A]ttorneys admitted to practice and in good standing in any United States District
       Court are admitted pro hac vice in this litigation, and the requirement of Local
       Rules 83.2.5 and 83.2.6 are waived, except that an attorney admitted pro hac vice
       is deemed to have conferred disciplinary jurisdiction upon this Court for any
       alleged misconduct of that attorney arising in the course of or in preparing for a
       proceeding. Association of local counsel is not required.

       IT IS ORDERED that paragraph 12 of the Third Amended Pretrial Order No.1 applies to

the severed B3 cases (identified in the caption above) that have been allotted to Section M.

       New Orleans, Louisiana, this 5th day of May, 2021




                                                     BARRY W. ASHE
                                                     UNITED STATES DISTRICT JUDGE




                                                11
